Citation Nr: 9903734	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for 
service connection for organic brain syndrome on the ground 
that new and material evidence had not been submitted to 
reopen a prior final decision on that issue.


FINDING OF FACT

The RO failed to advise the veteran of his right to appeal 
its September 1988 denial of his claim for service connection 
for organic brain syndrome.


CONCLUSION OF LAW

The RO's September 1988 denial of the veteran's claim for 
service connection for organic brain syndrome is not final.  
38 U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. 
§§ 19.25, 20.1103 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision of September 1988, the RO denied the veteran's 
claim for service connection for organic brain disorder.  The 
RO notified the veteran of this adverse decision in an 
October 1988 Supplemental Statement of the Case, but it did 
not inform him of his right to appeal the decision and the 
time limit for filing such an appeal.  Both the current 
regulations, 38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. 
§ 19.25 (1998), and those in effect at the time of the 
September 1988 decision, 38 U.S.C.A. § 4005 (West 1988); 
38 C.F.R. § 19.114 (1988), mandate that such information be 
provided to the veteran.  Because appellate rights were not 
afforded to the veteran, the RO's September 1988 decision 
denying entitlement to service connection for organic brain 
syndrome never became final.  38 U.S.C.A. §§ 5104, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).  Accordingly, the issue 
now before the Board is recharacterized as entitlement to 
service connection for organic brain syndrome.


REMAND

The veteran has asserted that he was not aware that a claim 
for service connection for organic brain syndrome had been 
adjudicated.  The Board is mindful of protecting the 
veteran's right to submit evidence and argument on this 
issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
It therefore remands this case to the RO for the following 
action:

The RO should consider the veteran's 
claim for service connection for organic 
brain syndrome on a de novo basis, 
including the issue of whether or not the 
claim is well grounded.  If the decision 
is adverse, the RO should furnish the 
veteran and his representative a 
Supplemental Statement of the Case, which 
includes all regulations pertinent to 
service connection claims, and afford 
them the opportunity to respond thereto 
before the case is transferred to the 
Board for appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
claim.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

